OPINION — AG — ** ABSENTEE BALLOT — AFFIDAVITS — COUNTY ELECTION ** CAN THE SECRETARY OF THE COUNTY ELECTION BOARD HAVE THE AUTHORITY TO DESIGNATE ANOTHER MEMBER OF THE COUNTY ELECTION BOARD TO ACCEPT THESE ABSENTEE APPLICATIONS AND ISSUE THE ABSENTEE BALLOTS AT SUCH TIME AS IT WOULD BE NECESSARY FOR HIM TO ABSENT HIMSELF FROM THE COUNTY ELECTION BOARD OFFICE, AND FURTHER, IF THE SECRETARY FAILS OR REFUSES TO DESIGNATE SOME MEMBER OF THE BOARD TO SERVE, COULD EITHER OF THE OTHER MEMBERS OF THE COUNTY ELECTION BOARD ACCEPT THE APPLICATIONS AND ISSUE ABSENTEE BALLOTS AT SUCH TIME OR TIMES AS SECRETARY HAPPENED TO BE ABSENT FROM THE COUNTY ELECTION BOARD OFFICE ? — NEGATIVE (DESIGNATE AUTHORITY, DELEGATE AUTHORITY, PUBLIC OFFICER) CITE: 26 O.S. 325 [26-325](A) (FRED HANSEN)